Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT




          THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 16,
2007 (this “Amendment”), is by and among ALLIANCE ONE INTERNATIONAL, INC., a
Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed
under the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), each of the Domestic Subsidiaries of the Borrower
from time to time party hereto (the “Domestic Guarantors”), ALLIANCE ONE
INTERNATIONAL AG (formerly known as DIMON International AG), a Swiss corporation
(“DIAG”; together with the Company and the Domestic Guarantors, collectively the
“Guarantors” and individually, a “Guarantor”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).







W I T N E S S E T H:




          WHEREAS, pursuant to the Credit Agreement dated as of May 13, 2005 (as
previously amended or modified and as further amended, restated or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement) among the Borrower, the Guarantors, the lenders and other
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, the Lenders have extended commitments to make certain
credit facilities available to the Borrower;




          WHEREAS, the Credit Parties have sold, leased, or transferred property
or assets, or agreed to do so at a future time, in excess of $15,000,000 for the
fiscal year ending 2007 in violation of Section 6.4(a)(x) of the Credit
Agreement (the “Section 6.4 Default”);




          WHEREAS, the Credit Parties have incurred certain Guaranty Obligations
in connection with cash management arrangements in violation of Section 6.3 of
the Credit Agreement (the “Section 6.3 Default”; and together with the Section
6.4 Default, the “Acknowledged Events of Default”);




          WHEREAS, the Credit Parties have requested the Required Lenders waive
the Acknowledged Events of Default and agree to amend certain provisions of the
Credit Agreement; and




          WHEREAS, the Required Lenders are willing to waive the Acknowledged
Events of Default and make such amendments to the Credit Agreement, subject to
the terms and conditions set forth herein.




          NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

-5-

SECTION 1

WAIVER




     1.1  Waiver of Acknowledged Events of Default.  Notwithstanding the
provisions of the Credit Agreement to the contrary, the Required Lenders hereby
waive, on a one-time basis, the Acknowledged Events of Default; provided that
the Net Cash Proceeds received from the sales, leases or transfers made in
connection with the Section 6.4 Default shall not be reinvested but shall be
used to prepay the Loans in accordance with Section 2.8(b)(ii).




     1.2  Effectiveness of Waiver.  This Amendment shall be effective only to
the extent specifically set forth herein and shall not (a) be construed as a
waiver of any breach or default other than as specifically waived herein nor as
a waiver of any breach or default of which the Lenders have not been informed by
the Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this Amendment, (c) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or (d)
except as waived hereby, be deemed or construed to be a waiver or release of, or
a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.




SECTION 2

AMENDMENTS




     2.1  Amendment to Section 2.8(b)(ii).  Section 2.8(b)(ii) is hereby amended
and restated in its entirety to read as follows:

-6-

                (ii)  Asset Dispositions.  Promptly following the receipt by a
Credit Party or any of its Subsidiaries of the proceeds of any Asset
Disposition, the Loans shall be prepaid in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds derived from such Asset
Disposition (such prepayment to be applied as set forth in clause (vi) below);
provided that (A) the Net Cash Proceeds from Asset Dispositions in any fiscal
year shall not be required to be so applied until the aggregate amount of such
Net Cash Proceeds is equal to or greater than $5,000,000 for such fiscal year
and shall be applied in increments of $3,000,000 (or such lesser amount that is
then due and owing at the end of each fiscal year), (B) the Borrowers shall be
permitted to reinvest the Net Cash Proceeds received from Asset Dispositions in
fixed or capital assets for the benefit of the Borrowers or any of their
Subsidiaries so long as (1) no Default or Event of Default shall have occurred
and be continuing at the time of such Asset Disposition and at the time of such
reinvestment and (2) such reinvestments are consummated within 270 days of the
receipt of such Net Cash Proceeds; it being understood and agreed that any such
Net Cash Proceeds that are not reinvested as permitted pursuant to this Section
2.8(b)(ii) immediately shall be used to prepay the Loans (such prepayment to be
applied as set forth in clause (vi) below).




     2.2  Amendment to Section 6.3.  Section 6.3 is hereby amended by adding the
following clause (g) to the end of such Section and making the appropriate
punctuation and grammatical changes thereto:




(g)  Guaranty Obligations which are incurred in the ordinary course of business
with respect to the Credit Parties’ and their Subsidiaries’ (i) cash management
arrangements in an aggregate original principal amount not to exceed $13,000,000
at any time outstanding and (ii) employee credit card obligations for business
travel and entertainment and other related expenses in an aggregate amount not
to exceed $375,000 at any time outstanding.




     2.3  Amendment to Section 6.4(a)(x).  Section 6.4(a)(x) is hereby amended
and restated in its entirety to read as follows:




(x)  so long as no Default or Event of Default shall have occurred and be
continuing, the sale, lease or transfer of property or assets, or agreement to
do so at a future time, not to exceed () $15,000,000 in the aggregate in any
fiscal year and (B) $90,000,000 in the aggregate to the extent (x) such sale,
lease or transfer of property or assets, or agreement to do so at a future time,
consists of dispositions of the property and assets set forth on Schedule
1.1(g), (y) such sale, lease or transfer of property or assets, or agreement to
do so at a future time, is consummated no later than the fiscal year ending
March 31, 2008 and (z) such proceeds shall not be reinvested but shall be used
to prepay the Loans in accordance with Section 2.8(b)(ii).




     2.4  Schedule 1.1(g).  A new Schedule 1.1(g) is hereby added to the Credit
Agreement to read as set forth on Exhibit A attached hereto.




SECTION 3

CONDITIONS TO EFFECTIVENESS




     3.1  Closing Conditions.  This Amendment shall become effective as of the
day and year set forth above (the “Amendment Effective Date”) upon satisfaction
of the following conditions (in form and substance reasonably acceptable to the
Administrative Agent):




                (a)  Executed Amendment.  The Administrative Agent shall have
received a copy of this Amendment duly executed by each of the Credit Parties
and the Administrative Agent, on behalf of the Required Lenders.

-7-

                (b)  Executed Consents.  The Administrative Agent shall have
received executed consents, in substantially the form of Exhibit B attached
hereto, from the Required Lenders authorizing the Administrative Agent to enter
into this Amendment on their behalf.  The delivery by the Administrative Agent
of its signature page to this Amendment shall constitute conclusive evidence
that the consents from the Required Lenders have been obtained.




                (c)  Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.




SECTION 4

REPRESENTATIONS AND WARRANTIES




4.1  Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows:




          (a)  It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.




          (b)  This Amendment has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




          (c)  No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.




          (d)  The representations and warranties set forth in Article III of
the Credit Agreement are true and correct as of the date hereof except for those
which expressly relate to an earlier date.




          (e)  After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.




          (f)  The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.




          (g)  Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

-8-

SECTION 5

MISCELLANEOUS




          5.1  Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.




          5.2  Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.  




          5.3  Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.




          5.4  Amended Terms.  The term “Credit Agreement” as used in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.




          5.5  Survival.  Except as expressly modified and amended in this
Amendment, all of the terms and provisions and conditions of each of the Credit
Documents shall remain unchanged.  




          5.6  Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees, expenses and retainer amounts of the Administrative Agent’s
legal counsel and financial consultants.




          5.7  Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.




          5.8  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).




          5.9  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

-9-

          5.10  General Release.  In consideration of the Lenders entering into
this Amendment, each Credit Party hereby releases the Administrative Agent, the
Lenders, and the Administrative Agent's and the Lenders' respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof,
except, with respect to any such person being released hereby, any actions,
causes of action, claims, demands, damages and liabilities arising out of such
person’s gross negligence, bad faith or willful misconduct.




          5.11  Waiver of Jurisdiction; Service of Process; Waiver of Jury
Trial; Arbitration.  The jurisdiction, service of process, waiver of jury trial
and arbitration provisions set forth in Sections 9.14, 9.15 and 9.18 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.




[Balance of Page Intentionally Left Blank].

-10-

 

ALLIANCE ONE INTERNATIONAL, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

          Each of the parties hereto has caused a counterpart of this Amendment
to be duly executed and delivered as of the date first above written.




COMPANY:                           ALLIANCE ONE INTERNATIONAL, INC.




                                                By:         /s/  James Cooley

                                                Name:

                                                Title:      Executive Vice
President & CFO







                                                By:         /s/  Joel Thomas

                                                Name:

                                                Title:      Vice President &
Treasurer







DUTCH BORROWER:           INTABEX NETHERLANDS B.V.







                                                By:         /s/  B. Lynne Finney

                                                Name:

                                                Title:      Assistant Treasurer

 




                                                By:         /s/  James Cooley

                                                Name:

                                                Title:      Executive Vice
President & CFO







DOMESTIC GUARANTORS:                       [NONE]







FOREIGN GUARANTORS:  ALLIANCE ONE INTERNATIONAL AG







                                                By:         /s/  James Cooley

                                                Name:

                                                Title:      Executive Vice
President & CFO







                                                By:         /s/  Joel Thomas

                                                Name:

                                                Title:      Vice President &
Treasurer




-11-

ADMINISTRATIVE AGENT

AND LENDERS:

                                                WACHOVIA BANK, NATIONAL

                                                 ASSOCIATION,

                                                 as Administrative Agent and as
a Lender  







                                                By:         /s/  Jorge A.
Gonzalez

                                                Name:

                                                Title: Managing Director




-12-

EXHIBIT B




FORM OF

LENDER CONSENT




See Attached.







LENDER CONSENT




          This Lender Consent is given pursuant to the Credit Agreement, dated
as of May 13, 2005 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed under
the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), each of the Domestic Subsidiaries of the Borrower
from time to time party hereto (the “Domestic Guarantors”), ALLIANCE ONE
INTERNATIONAL AG (formerly known as DIMON International AG), a Swiss corporation
(“DIAG”; together with the Company and the Domestic Guarantors, collectively the
“Guarantors” and individually, a “Guarantor”), the lenders and other financial
institutions from time to time party thereto (the “Lenders”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein shall have
the meanings ascribed thereto in the Credit Agreement unless otherwise defined
herein.




          The undersigned hereby approves the Fourth Amendment to Credit
Agreement (the “Amendment”), dated as of January 16, 2007 by and among the
Borrower, the Guarantors party thereto, and the Administrative Agent and hereby
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf and, by its execution below, the undersigned agrees to be bound by the
terms and conditions of the Amendment and the Amended Credit Agreement.  




          Delivery of this Lender Consent by telecopy shall be effective as an
original.




          A duly authorized officer of the undersigned has executed this Lender
Consent as of the 16th day of January 2007.

                                                                        ____________________________________

                                                                        as a
Lender




                                                                        By:
      ______________________________

                                                                        Name:______________________________

                                                                        Title:
   ______________________________

-13-



